DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         TYRONE JAVELLANA,
                             Appellant,

                                     v.

     CYNTHIA FRANKE f/k/a CYNTHIA JAVELLANA, GEORGE
TSIROPINAS AND JAMES TSIROPINAS, as co-personal representatives
    of the Estate of Clara Tsiropinas, JOHN TROISI, and EDWARD
  ANCHEL, individually and as trustee of the Mary E. Teris Revocable
                      Trust dated October 15, 1996,
                                Appellees.

                               No. 4D19-1406

                           [February 13, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Kenneth Gillespie, Judge; L.T. Case Nos. CACE-019809,
PRC18-4214.

  William D. Mueller and Elliot B. Kula of Kula & Associates, P.A., Miami,
and Peter A. Dyson of Metnick, Levy & Dyson, Delray Beach, for appellant.

   James R. George and Jenna M. Bottey of Greenberg Traurig, P.A., Fort
Lauderdale, for appellees George Tsiropinas and James Tsiropinas, as co-
personal representatives of the Estate of Clara Tsiropinas, and John Troisi.

  Jerrell Breslin of Baron, Breslin & Sarmiento, Miami, Jonathan
Smulevich of Lowy and Cook, P.A., Miami, and Richard Martinez of The
Martinez Law Offices, Coral Gables, for appellee Cynthia Franke.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.